Citation Nr: 0731849	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability including major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

An acquired psychiatric disability, to include depression, is 
not shown by competent medical evidence to be related to 
service, and a compensably disabling psychosis was not 
manifest within one year of separation from active duty..


CONCLUSION OF LAW

An acquired psychiatric disability, namely depression, was 
not incurred in or aggravated by active service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
February 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.

Background

The service medical records, including the November 1985 
separation examination, make no mention of either complaints, 
treatment, or diagnosis of depression or any acquired 
psychiatric disorder.

Treatment records from the St. Vincent Health Center indicate 
diagnosis and treatment for severe depression beginning in 
November 2001.  This was 16 years after separation from 
service.

In July 2004, Julia A. Roussos, MSN, CRNP, reported reviewing 
the veteran's Navy medical records, "10/8/68 through 
10/7/71" (sic), and opined that it was as likely as not that 
the veteran's depression could have had its early onset while 
in service.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis   

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a psychiatric 
disability.  There is no competent medical evidence 
establishing the clinical presence of a psychiatric 
disability during the veteran's period of active service, or 
at any time prior to 2001.  The veteran was clinically 
evaluated as psychiatrically normal at her November 1985 
separation examination.  The veteran indicated that she was 
in good health and that she had never had depression or 
excessive worry or nervous trouble of any sort.

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1977); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight 
of a medical opinion is, however, diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

In this case, the letter from Julia A. Roussos, MSN, CRNP, 
states that the veteran's depression "could have" arisen 
during active duty.  Ms. Roussos states that she reviewed the 
veteran's service medical records and post-service records, 
but she does not give a rationale or basis for linking the 
present condition to service.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  As noted above the service medical 
records for the term of the appellant's term of active duty 
service are negative for any pertinent complaint, finding or 
diagnosis.  Indeed, the records nurse Roussos reports 
reviewing pertain to a period ("10/8/68 through 10/7/71") 
during which the appellant did not serve on active duty.  
Hence, her opinion is of no probative value.

Based on the available evidence, the veteran is not entitled 
to service connection for a psychiatric disability.  The 
evidence shows that the veteran did not have a psychiatric 
disability until many years after her active service ended, 
and there is no competent medical evidence of record that 
indicates her current psychiatric disability is related to 
any disease or injury she incurred during her term of active 
duty service between November 1980 and November 1985.  
Therefore, the benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder including major depression is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


